AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                    Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November I, 1987)
                                v.

                     Arturo Colohua-Tocohoa                                                Case Number: 3:18-mj-23405-RNB

                                                                                          Thomas S Sims
                                                                                          Defendant's Atto1 ey


REGISTRATION NO.
                                                                                                                             FILED
THE DEFENDANT:                                                                                                               JAN 0 4 2019
 1ZJ pleaded guilty to count(s) _,:l:_o:..::f:_C:_o:..::m::::'p<:..:l:..::ai=n=-t- - - - - - - - - + - - € c t B R ! r . - t : H
                                                                                                                       .~,
                                                                                                                                  ;
                                                                                                                                ·-r.-eis-'FRt€'f-eelttR1F---I-
                                                                                                                             ..,,....,,     "   'I   --    , I


 D was found guilty to count(s)                                                                                   SOUTHERN DISTRICT OF CALIFORNIA
     after a pl ea of not guilty.                                                                                 ~                                   u ' •
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                                Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                                      1


 D The defendant has been found not guilty on count(s)
                                                                                -------------------
 0 Count(s)                                                                        dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Friday, January 4, 2019
                                                                                      Date of Imposition of Sentence



                                                                                      uiddZoLOCK
                                                                                      UNITED STATES MAGISTRATE JUDGE

                                                                                                                                          3: 18-mj-23405-RNB
